ORDER AND JUDGMENT *
Defendant-Appellant Andre J. Twitty appeals from an order of the district court *529denying Ms most recent motion seeking release pending resolution of Ms related appeal No. 14-1171. See Dist. Ct. Doc. 251 (“Motion to Alter or Amend the Release Pendmg Appeal Order, Pursuant to Rule 59(e)”). The latter appeal was finally resolved on February 1, 2016. In our decision, we noted Mr. Twitty had “requested release pending appeal from this court, ha[d] unsuccessfully requested release pending appeal from the district court, and [had] recently filed a motion M this case seeking review of the district court’s demal of his district court motion for release.” United States v. Twitty, No. 14-1171, slip op. at 14 (Feb. 1, 2016). We then explamed: “Now that we have disposed of this appeal, his motions addressing release pending appeal are moot.” Id. That situation has not changed. The matter under review concerns release pending appeal and is, therefore, moot. Should Mr. Twitty wish to seek his release pending the outcome of proceedings on remand, he must of course request such relief in the first instance from the district court.
This appeal is dismissed.

 This panel has determined unanimously that oral argument would not materially assist in the determination of this appeal. See Fed.R.App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument. This order and judgment is not binding precedent, except under the doc*529trines of law of the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.R.App. P. 32.1 and 10th Cir. R. 32.1.